Citation Nr: 0805149	
Decision Date: 02/13/08    Archive Date: 02/20/08

DOCKET NO.  06-29 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for recurrent tinnitus, to 
include as secondary to service-connected hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1969 to 
January 1973.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2005 rating decision of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

A travel Board hearing was held in June 2007.  A transcript 
of that hearing is associated with the claims folder.


FINDING OF FACT

The veteran suffers from tinnitus that is etiologically 
related to acoustic trauma during active military service. 


CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C.A. § 1110  (West 
2002); 38 C.F.R. 
§ 3.303 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, 
no purpose would be served by undertaking an analysis of 
whether there has been compliance with the notice and duty to 
assist requirements set out in the Veterans Claims Assistance 
Act (VCAA) of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).


Service Connection

Under 38 U.S.C. § 7104, Board decisions must be based on the 
entire record, with consideration of all the evidence.  In 
Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, 
in pertinent part, that the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38  C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2007).

The veteran contends he is entitled to service connection for 
tinnitus because he experienced a significant amount of in-
service acoustic trauma both from working in the engine rooms 
of Navy ships as well as small arms training.
  
The veteran was afforded a VA exam in August 2003, during 
which he was diagnosed with tinnitus and bilateral hearing 
loss.  The VA examiner opined that the veteran's tinnitus is 
not at least as likely as not etiologically related to 
acoustic trauma suffered during active service.  The examiner 
based this opinion on the fact that the veteran reported the 
onset of tinnitus in 1983, ten years after discharge from 
active duty.  However, during a June 2007 travel Board 
hearing, the veteran clarified that he began to experience 
intermittent ringing in his ears shortly after entering 
service in 1969.  The VA examiner also stated that an opinion 
could not be rendered as to whether the veteran's tinnitus is 
caused by his hearing loss without resorting to speculation.  
However, the veteran has also submitted a July 2004 
examination report from Dr. Nadenik, a private physician, in 
which he opines the veteran's tinnitus is secondary to both 
his military noise exposure and associated hearing loss.

The veteran states that he began to suffer from tinnitus 
since his active service.  The Board concludes that the 
veteran's statements that he experienced tinnitus since 
service are competent to establish continuity of 
symptomatology, as he is also competent to testify that the 
ringing in his ears started during service.  See Savage v 
Gober, 10 Vet. App. 488, 495-98 (1997); see also Jandeau v. 
Nicholson, No. 07-7029, slip op. at 7 (Fed. Cir. July 3, 
2007) (holding that lay evidence can be competent to 
establish a diagnosis when a layperson is competent to 
identify the medical condition).  

In Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  In addition, the Court specifically 
stated that entitlement need not be established beyond a 
reasonable doubt, by clear and convincing evidence, or by a 
fair preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in "relative equipoise, the law dictates that the veteran 
prevails."  

Thus, the Board finds that service connection is warranted 
for tinnitus. The veteran has been diagnosed with tinnitus, 
which he claims to have suffered from since his discharge 
from active service.  In addition, the veteran has submitted 
an opinion from his private physician that his tinnitus is 
due to in-service acoustic trauma and associated bilateral 
hearing loss.  In resolving all doubt in the veteran's favor 
service connection for tinnitus is warranted. 


ORDER

Service connection for tinnitus is granted.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


